Determination of respondent Police Commissioner, dated December 20, 2000, finding that petitioner used excessive force in making an arrest, and suspending petitioner for 20 days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Bruce Allen, J.], entered September 11, 2001), dismissed, without costs.
*279Substantial evidence supports the findings that petitioner punched and used his flashlight as a weapon against the complainant while on top of him on the ground. No basis exists to disturb the Administrative Law Judge’s rejection of petitioner’s version of the incident that he and the intoxicated complainant simply fell off the curb and onto the ground as the complainant was flailing his arms in an attempt to avoid being handcuffed, and that he did not push, punch or strike him (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The 20-day suspension does not shock our sense of fairness. Concur— Williams, P.J., Buckley, Sullivan and Lerner, JJ.